     Case: 3:16-cv-00774-jdp Document #: 113 Filed: 12/11/19 Page 1 of 1


December 8th 2019                                        poc   MD
Clerk of Courts
120 N. Henry ST., Room 320                  2019 DEC I I AM II: 19
Madison, WI 53703                             P:ITEH
RE: Payments for several filing fees       CLERK   US r:10 I
                                                  WO OF WI
Dear Clerk:
    I have been waiting for the Wisconsin Resource Center to refund me
for the money they took from me for paying the following filing fees:
16-cv-774-jdp La Brec v. Walker, et al.
17-cv-485-jdp La Brec v. Meeker, et al.
16-cv-774-jdp Appeal No. 18-1682 La Brec v. Walker, et al., 7th Cir.
18-cv-1047-jdp La Brec v. Weber, et al.
19-cv-804-jdp La Brec v. Fern Springs, et al.
    I am owed a refund from them for any money collected since November
7th 2019. They refunded me some for money they hadn't forwarded yet,
but I am still owed a sum of over $800.00, due to them sending the money
prior to notification that my debt had been paid.
    I would like to be mailed receipts for the payment of my fees since
the settlement conference held in 17-cv-485-jdp on 9/6/2019, as well as
the Court's record of what WRC overpaid. I believe I owed $14.40 for
copies made for me due to my indigence, and I do not know if that was
paid, if not please deduct it from the refund that will be sent to me.
    Last, I would like to be sure that the Court is going to send the
refund back to me here at WRC, otherwise I will not have a deduction
free refund, as I will have to have my Power of Attorney put it back
on my account, subjecting it to deductions again, this doesn't happen
if it comes directly back to me from the Court. Thank you for your time
and help, Happy Holidays.
Sincerely,

Mat ew L. La Brec#531236
WISCONSIN RESOURCE CENTER
P.O. BOX 220
Winnebago, WI 54985-0220
